DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: A food management system including the features “the front wall of the cabinet including a chute defining a first end of a dispensing region along the cabinet and a passage extending from the chamber to an exterior of the cabinet“ in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
Claims 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: A method for dispensing a container including the steps “a cabinet having a first end and a chute formed in a side wall at the first end and including a passage extending from an interior of the cabinet to an exterior of the cabinet“ in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651